PER CURIAM.
After a full evidentiary hearing, the trial court concluded that defense counsel’s alleged deficiencies of failing to object to evidence presented by the state would, under proper objection, have been cured and overcome by the state, and that the remaining deficiencies were simply tactical in nature. More importantly, on the assumption that the deficiencies were established, the trial court nonetheless found that under the circumstances, they would not have altered the result. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed. 2d 674 (1984). The order denying the defendant’s motion for post-judgment relief made pursuant to Florida Rule of Criminal Procedure 3.850 is affirmed.